Citation Nr: 0834921	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for the claimed residuals 
of pulmonary emboli and bilateral deep vein thrombosis (DVT) 
of the lower extremity, as secondary to the service-connected 
ulcerative colitis.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the RO.  


FINDING OF FACT

The currently demonstrated residuals of pulmonary emboli and 
DVT of both lower extremities are shown as likely as not to 
have been precipitated by the disabling  manifestations 
associated with the service-connected ulcerative colitis.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of pulmonary emboli 
and bilateral DVT of the extremity is proximately due to or 
the result of the service-connected ulcerative colitis.  
38 U.S.C.A. §§ 101, 1112, 1113, 1131, 5103, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claims.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the veteran's claims is 
required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.   Allen v. Brown, 7 Vet. App. 439, 448 (1995); see 
also 38 C.F.R. § 3.310(b).  

The veteran asserts in this case that his bilateral pulmonary 
emboli and DVT of the left lower extremity were caused by his 
service-connected ulcerative colitis.  

The submitted medical records show that the veteran was 
hospitalized in early April 2004 for an exacerbation of 
ulcerative colitis followed by inpatient treatment from April 
14 to 21, 2004 for DVT involving the right leg.  

The private treatment records dated from March 6 to 10, 2005 
show that the veteran was hospitalized for an exacerbation of 
ulcerative colitis.  

The veteran is shown to have had private hospitalization from 
April 2 to 8, 2005 for a left DVT and a pulmonary embolism.  
The tests showed that the veteran was Factor V deficient.  

In an April 2005 statement, a private physician opined that 
inflammatory bowel disease (IBD) increased the risk of 
thrombotic vascular disease and presented research to support 
his conclusion.  

In a subsequent April 2005 statement, the private physician 
added that the veteran had a history of IBD and  recurrent a 
DVT and had recently DVT in the left lower extremity after 
being hospitalized and undergoing bed recuperation due to an 
acute flare up of ulcerative colitis.  The doctor opined that 
the veteran's IBD could contribute to the reoccurrence of the 
DVT.  

In a May 2005 statement, a private physician reported 
previously treating the veteran for DVT of the right leg.  
The doctor noted that the veteran had heterozygous mutation 
involving Factor V Leiden and a borderline low Protein S 
activity.  Because of the risk of bleeding from 
anticoagulation, especially with the IBD when there is bloody 
diarrhea, the veteran was just monitored.  

The veteran was noted to have been  hospitalized and to have 
undergone bed recuperation for a flare-up of his ulcerative 
colitis in March 2004 and then admitted for DVT involving the 
left leg associated with pulmonary embolization in early May 
2004.  

The physician opined that the veteran's thrombo-embolism 
might have been related to a combination of prolonged bed 
rest associated with a flare up of the ulcerative colitis and 
the hypercoagulable condition associated with the Factor V 
mutation.  The physician also reported that there was a rare, 
increased risk of thrombosis seen in patients with IBD and 
especially increased risk of thrombosis was seen when the 
patients had a flare up of colitis.  

In a September 2005 VA examination, the examiner noted the 
history of recurrent DVT and pulmonary embolism.  On 
examination, the veteran was diagnosed with status post DVT 
and pulmonary embolism.  The examiner opined that the 
veteran's DVT was not secondary to his service-connected 
ulcerative colitis.  The examiner explained that DVT and 
ulcerative colitis were two separate conditions and 
ulcerative colitis did not cause DVT.  

In a December 2005 VA examination, the examiner noted that 
the claims file had been reviewed.  The veteran's history of 
ulcerative colitis, DVT of the left lower extremity and 
bilateral pulmonary embolism was noted.  

The VA examiner reported that the development of DVT and 
pulmonary emboli in patients with IBD was rare and noted that 
the veteran had been diagnosed with heterozygous Factor V 
Leiden, a hereditary blood coagulation disorder.  The 
examiner added that an individual with that blood disorder 
was 4-8 times more susceptible to the formation of a 
thrombosis.  

The VA examiner noted that the veteran had unilaterally 
decreased his Coumadin dosage without consulting his private 
physician and that such action likely contributed to the 
reoccurrence of the DVT in May 2004.  Thus, the examiner 
opined that the development of the DVT and pulmonary emboli 
was more likely than not secondary to the hereditary 
heterozygous Factor V Leiden.  

In a February 2007 statement, the private physician noted the 
veteran's history of IBD, recurrent thromboses and his 
hereditary factor V mutation.  The private physician 
commented that both IBD and the factor V mutation increased 
the risk of thrombosis, but the factor V mutation often 
remained asymptomatic.  

The physician noted that IBD, when active, along with any 
associated medical treatments increased the risk of formation 
of blood clots.  The physician further commented that the 
veteran, at times, required prolonged rest that increased his 
risk of blood clots.  Thus, the physician opined that the 
factor V mutation and IBD and its corresponding treatments 
increased the veteran's risk of thrombosis.  

In a July 2007 VA examination, the examiner noted his 
extensive review of the medical records and treatise 
information associated with the claims file.  The examiner 
identified the veteran's history of ulcerative colitis, DVT 
and pulmonary emboli.  The examiner recorded the veteran's 
medications taken for his various disorders.  

On examination, the veteran was shown to have Factor V 
Leiden, a hereditary thrombophilia with clinical 
manifestations of DVT and pulmonary emboli.  The examiner 
noted that Factor V Leiden had an odds ratio of 4.9 for a 
venous thromboembolic event.  The examiner noted that the 
veteran had other risk factors, specifically active IBD, 
complicating the Factor V Leiden hereditary thrombophilia.  

The VA examiner concluded that the ulcerative colitis was 
considered an aggravating and/or complicating factor for DVT 
and pulmonary emboli in the veteran who was already 
predisposed to a thrombotic event based on his hereditary 
condition of Factor V Leiden mutation.  However, the examiner 
could not specifically quantify the relative weights of these 
factors in the veteran.  

In this case, as indicated above, competent medical evidence 
both for and against the veteran's claim has been presented.  
It is therefore the responsibility of the Board to weigh this 
evidence so as to reach a determination on the veteran's 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).  

Based on the evidence of record, the Board finds the evidence 
to be in relative equipoise in showing that the currently 
documented residuals of bilateral DVT of the lower extremity 
and pulmonary emboli as likely as not are proximately due to 
or the result of the service-connected ulcerative colitis.  

In this regard, the Board notes that both private physicians 
(in a February 2007 statement) and the VA examiner (in the 
recent July 2007 examination) concluded that the veteran's 
hereditary disorder as well as his service-connected 
ulcerative colitis were factors in the development of his DVT 
and pulmonary emboli.  

The medical evidence also includes research information that 
states in pertinent part that "[t]hromboembolic disease is a 
rare, but severe, complication" of ulcerative colitis.  
Here, the medical evidence in this case shows direct causal 
relationship between exacerbations of the service-connected 
ulcerative colitis and the onset of episodes of DVT in each 
lower extremity and the development of pulmonary emboli.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of pulmonary emboli and 
bilateral DVT of the lower extremity is warranted.   


ORDER

Service connection for the residuals of pulmonary emboli and 
bilateral DVT of the lower extremity as secondary to the 
service-connected ulcerative colitis is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


